Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 39, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 4,336,012) in view of Lehmann et al. (US 4,983,090), Satake et al. (US 4,955.550) and Bauer et al. (US 2012/0204999).
Koch et al. (US 4,336,012) disclose a method of extruding a multilayer plastic film comprising providing a production machine comprising at least three extrusion devices (extruders 24, 25, 26), wherein each extrusion device produces one layer A, B, C of the plastic film (figs. 1-17; col. 6, line 44-62; two to 12 extruders could be employed).
However, Koch et al. (US 4,336,012) does not disclose a method of changing material or a removable discharge container, as recited by the instant claims.
Lehmann et al. (US 4,983,090) disclose a method for changing material in an extrusion device comprising at least two supply devices 17, 23 for supplying feedstock for an extruder 1 (col. 4, lines 17-49), comprising the following steps:
identifying a change request for changing the material in the extrusion device,
separating the at least two supply devices from a feed of feedstock to the extruder, 
discharging feedstock from the separated supply devices to empty the at least two supply devices,
filling subsequent material into the empty supply devices (e.g., col. 2, lines 30-32; col. 9, line 67, to col. 10, line 26; since each storage device has a discharge device 23 and a chute movable to an empty position, one or more of the supply devices can be separated from the feed, discharged and refilled);
(claim 19) wherein the material is changed in parallel at least sectionally in terms of time for all the supply devices of the extrusion device, except for one supply device of the supply devices (col. 3, lines 7-11; at least one material is fed, if one material is supplied from one supply device, the rest of the supply devices can be changed while the one material is supplied since each storage device has a discharge device 23 and a chute movable to an empty position, the rest of the supply devices can be separated from the feed, discharged and refilled); and
(claim 20) wherein a completion signal is output after the discharge of the feedstock, which indicates a completion of the discharge to operating personnel (col. 10, lines 23-26; there must be some completion signal in order to know when the emptying has been accomplished).
Satake et al. (US 4,955.550) disclose a method for changing material in an extrusion device comprising a supply device 2 for supplying feedstock for an extruder 61 (fig. 2), comprising the following steps:
identifying a change request for changing the material in the extrusion device, 
preparing the supply device for changing the material by lowering a filling level of the supply device,
separating the supply device from a feed of feedstock to the extruder,
discharging feedstock from the separated supply device to empty the supply device, 
filling subsequent material into the empty supply device;
wherein a discharge container 33 is cleaned to prepare the supply devices, wherein the discharge container is filled with discharge feedstock to remove the discharged feedstock from the supply device 2 (col. 8, lines 34-55; col. 9, lines 6-15; col. 11, lines 2-6, the ejector 62 sucks the material from container 33 and thus cleans the container);
(claim 14) wherein the filling level of the supply device is reduced to a changing filling level to prepare said supply device (col. 10, lines 44-67; col. 11, lines 37-45, when material is to be changed to another after a predetermined amount has been fed (feeding to extruder reduces the filling level to a changing filling level to prepare the supply device), the bottom discharging device 5 is opened to separate the supply device from the feed, after opening the material is discharged from the supply device 2, then the empty supply device is refilled by feeding a different kind of material; color changing is effected after completion of molding operation (molding operation will reduce filling level to a changing level));
(claim 16) wherein the steps at least of identifying, of preparing, of separating, of discharging or of filling in are carried out automatically, based on a manual or an automatic activation (col. 7, lines 56-57; col. 8, lines 29-55, separating is automatically carried out by pneumatic cylinder 6 based on a manual or an automatic activation, and filling is automatically carried out by devices 27-29 based on a manual or an automatic activation);
(claim 17) wherein a cleaning step for cleaning the separated supply devices is carried out after the discharge of the feedstock from the separated supply device (col. 8, lines 18-28; col. 10, lines 44-67); and
(claim 18) wherein the subsequent material is brought to the extrusion device to prepare the supply devices for changing the material (col. 8, lines 29-55; col. 10, lines 64-67).
Bauer et al. (US 2012/0204999) discloses a supply device 1 for supplying a pourable bulk material such as powder or particulates [0033]; wherein a discharge container 10 is cleaned to prepare the supply device ([0044], the discharged feedstock is removed and transferred, i.e., cleaned by emptying), wherein the discharge container 10 is removable from the supply device after the discharge container is filled with discharge feedstock (figs. 1-11; [0034], [0040], [0044], closing mechanism 11 of the discharge container 10 is connected in a detachable manner with dosing outlet 3 of the supply device 1, detached after filling);
(claim 15) wherein the discharge container 10 is detachably is detachably fastened to a container interface of the supply device ([0040], closing mechanism 4 of the outlet 3 of the supply device 1 seats on the approximately congruent closing mechanism 11 of inlet 12 of the container 10 (i.e., seat interface)); and 
wherein the removable container enables contamination-free transport of the bulk material [0033]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify each extrusion device of Koch et al. (US 4,336,012) with a method of changing material, as disclosed by Lehmann et al. (US 4,983,090), because such a modification is known in the extrusion art and would enable the materials of the extruded product to be changed to produce extruded product having the changed materials; to modify the method of Lehmann et al. (US 4,983,090) with preparing the supply devices for changing the material, as recited by Satake et al. (US 4,955.550), because such a modification is known in the art and would provide an alternative method of changing a material in an extrusion device capable of preparing the supply devices for changing the material; to modify the method with a discharge container, as recited by Satake et al. (US 4,955.550), because such a modification is known in the art and would enable removal of discharged material from the supply device; and to further modify the discharge container with a discharge container as recited by Bauer et al. (US 2012/0204999), because such a modification is known in the bulk material supply art and would provide an alternative configuration for the discharge container known to be operable in the bulk material art for enabling contamination-free transport of the bulk material (i.e., feedstock material). 
As to claims 14 and 16-18, it would be further obvious to modify the method with steps as disclosed by Satake et al. (US 4,955.550) (which correspond to the limitations recited by claims 14 and 16-18 as mentioned above) because such modifications are known in the art and would provide alternative steps in the method of changing a material in the extrusion device which steps are known in the art.
Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 4,336,012) in view of EP 102013100812, Satake et al. (US 4,955.550) and Bauer et al. (US 2012/0204999).
Koch et al. (US 4,336,012) disclose a method of extruding a multilayer plastic film comprising providing a production machine comprising at least three extrusion devices (extruders 24, 25, 26), wherein each extrusion device produces one layer A, B, C of the plastic film (figs. 1-17; col. 6, line 44-62; two to 12 extruders could be employed).
However, Koch et al. (US 4,336,012) does not disclose a method of changing material or a removable discharge container, as recited by the instant claims.
EP 102013100812 teaches a method for changing material in an extrusion device comprising at least two supply devices for supplying feedstock for an extruder 60 (paragraph [0011], two or more input materials), comprising the following steps:
identifying a change request for changing the material in the extrusion device,
preparing the supply devices for changing the material by lowering a filling level of the at least two supply devices,
separating the at least two supply devices from a feed of feedstock to the extruder,
discharging feedstock from the separated supply devices to empty the at least two supply devices,
filling subsequent material into the empty supply devices,
(claim 14) wherein the filling level of the supply devices is reduced to a changing filling level to prepare said supply devices (paragraphs [0006]-[0008], [0013]-[0016], [0037]-[0041], a material change request is recognized, flow tank 20 is emptied to prepare for change, flow tank 20 is separated by closing flap 44, discharging the material via clean out valve 42, then filled with follow-up material);
(claim 16) wherein the steps at least of identifying, of preparing, of separating, of discharging or of filling in are carried out automatically, based on a manual or an automatic activation (paragraph [0010]);
(claim 17) wherein a cleaning step for cleaning the separated supply devices is carried out after the discharge of the feedstock from the separated supply devices (paragraphs [0019]-[0022]);
(claim 18) wherein the subsequent material is brought to the extrusion device to prepare the supply devices for changing the material (paragraphs [0009], [0013], [0039], [0041]; fig. 1), follow-up material is brought by suction pipe 90);
(claim 19) wherein the material is changed in parallel at least sectionally in terms of time for all of the supply devices of the extrusion device, except for one supply device of the supply devices (fig. 2 shows two supply devices 22 and 24, wherein the material is changed in parallel for all the supply devices (22), except for one supply device (24) of the supply devices (paragraphs [0011], [0042]; two or more input materials can be changed in parallel, and one can still discharge while the others are changed); and
(claim 20) wherein a completion signal is output after the discharge of the feedstock, which indicates a completion of the discharge to operating personnel (paragraphs [0012]-[0013], [0025], [0027]-[0028], [0039], [0041]-[0042], operating personnel are guided for operation, sensors 70 detect fill level and the tank is completely emptied).
	Satake et al. (US 4,955.550) and Bauer et al. (US 2012/0204999) are applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify each extrusion device of Koch et al. (US 4,336,012) with a method of changing material, as disclosed by EP 102013100812, because such a modification is known in the extrusion art and would enable the materials of the extruded product to be changed to produce extruded product having the changed materials; to modify the method with a discharge container, as recited by Satake et al. (US 4,955.550), because such a modification is known in the art and would enable removal of discharged material from the supply device; and to further modify the discharge container with a discharge container as recited by Bauer et al. (US 2012/0204999), because such a modification is known in the bulk material supply art and would provide an alternative configuration for the discharge container known to be operable in the bulk material art for enabling contamination-free transport of the bulk material (i.e., feedstock material).
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Claims 13-20 indicated as allowable in the final action mailed on September 27, 2021 are no longer allowable in view of newly found art to Bauer et al. (US 2012/0204999) as mentioned above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744